DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on 7/15/2022.

The application has been amended as follows:
IN THE CLAIMS;
Claim 10, line 6; replace “section” with -- circuit -- 
Claim 10, line 7; replace “section” with -- circuit -- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10; 
the prior art of record, Yasuhiro (WO 2007/119541 A1) on the record, discloses a service system comprising: electronic components are accommodated, and is configured to perform mounting work of mounting the electronic component supplied from the supply device on the board, and 
However, Yasuhiro do not disclose “a service system comprising: a first data processing circuit provided in a first production base to control multiple production lines; a second data processing circuit provided in a second production base located differently from the first production base to control multiple productions lines; and the server is configured to acquire operation information of the component mounter, being obtained in the mounting work, from the first data processing circuit, generate analyzed result data obtained by analyzing the operation information based on a type of a manufacturer of at least one of the electronic components and the accommodation member, and transmit the generated analyzed result data to the second data processing circuit”.
Regarding claim 18; 
the prior art of record, Yasuhiro (WO 2007/119541 A1) on the record, discloses a server connected to a first data processing circuit provided in a first production base and a second data processing circuit provided in a second production base located differently from the first production base, 
However, Yasuhiro do not disclose “a server connected to a first data processing circuit provided in a first production base and a second data processing circuit provided in a second production base located differently from the first production base, the first data processing circuit controlling multiple production lines in the first production base and the second data processing circuit controlling multiple production lines in the second production base, and wherein the server comprises circuitry configured to acquire operation information of the component mounter, being obtained in the mounting work, from the first data processing circuit, generate analyzed result data obtained by analyzing the operation information based on a type of a manufacturer of at least one of the electronic components and the accommodation member, and transmit the generated analyzed result data to the second data processing circuit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 18 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194